DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claim 1 is currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 06/18/2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68a, 68b, 68c, and 68d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. 0055, line 1, states “four pluralities of linear, vertically-arrayed apertures 68 depicted in FIG. 4” but Fig. 4 shows only three pluralities of linear, vertically arrayed apertures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Duncan et al. (US 10885817 B2).

    PNG
    media_image1.png
    535
    519
    media_image1.png
    Greyscale

Claim 1, Duncan teaches a pneumatic flagpole to which a vertically oriented flag is selectively attachable (see flagpole 12 in Fig. 1 and 4), said flagpole comprising:
a vertically elongate wall surrounding an elongate interior space (see annotated Fig. 3) through which air flows vertically upward (Fig. 4 shows air flows vertically through tube 30 located in the interior space of flagpole 12), said wall having an exterior wall surface over which is positioned a flag selectively attached to the flagpole (annotated Fig. 3 shows the exterior wall surface of the flagpole 12 while Fig. 1 and 4 show flag 14 attached to the exterior wall surface); and
wherein said wall is provided with a plurality of vertically spaced apertures (ref. 18; see also annotated Fig. 3), each of said apertures extending between the interior space and the exterior wall surface (annotated Fig. 3 show apertures 18 extend between the interior space and exterior wall surface of the flagpole 12), the flag is positioned adjacent to the apertures (Fig. 1 and 4 show flag 14 is positioned adjacent to apertures 18), and is engaged by air expelled from the interior space through the apertures, whereby the flag is caused to fly (col. 2, lines 42-45, “…The forced air unit 22 is positioned to supply air through the pole 12 to the holes 18. The air that exits the pole 12 through the holes 18 is positioned to extend the flag 14 from the pole 12…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lapworth (US 1660341 A) teaches a flagpole having a vertically elongate wall, an elongate interior space, an exterior wall surface where a flag is attached, a plurality of vertically spaced apertures for expelling air to cause the flag to fly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631